Citation Nr: 1600737	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  13-30 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	David Huffman, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In his November 2013 substantive appeal (Form 9) the Veteran requested a Travel Board hearing.  See also RO's June 2014 Certification of Appeal and its June 2014 Appeal Certification to BVA Worksheet, acknowledging the requested Travel Board hearing.  

While VA's internal electronic appeals tracking system (VACOLS) indicates that the Veteran missed a Travel Board hearing scheduled for October 29, 2015, there is no evidence in the claims file that he was ever sent notice of this hearing.  38 C.F.R. § 19.76.  As the Veteran's request for a Travel Board hearing was made prior to issuance of a Board decision, and as it has not been withdrawn, the case is remanded for scheduling of this requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the RO, and provide adequate notice to the Veteran and his attorney of this in accordance with 38 C.F.R. § 19.76.  Document the claims file accordingly.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




